CaseB2DovOOSE-PIM Document ’8 Filet O20B21 Page 1 ot 2

VY

| "APPROVED THIS._"__ DAY
IN THE UNITED STATES DISTRICT COURT of K/ 29 24
FOR THE DISTRICT OF MARYLAND -

 

HOUSING RIGHTS INITIATIVE; and

 

_NEUHTAH OPIOTENNIONE Ted eerie: MESSITTE
on behalf of herself and all others similarly-situated STATES DISTRICT JUDGE

Plaintiffs, Case No. 20-cv-1956

Vv.

BOZZUTO MANAGEMENT COMPANY ¢. ai.

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS OF PLAINTIFF HOUSING
RIGHTS INITIATIVE PURSUANT TO FED R. CIV. P. 41 (a)}(1)(A)(i .

 

Pursuant to Fed. R. Civ, P. 41(a)(1)(A)(), Plaintiff Housing Rights Initiative hereby gives
notice of the voluntary dismissal of its claims in the above-titled Action against all Defendants.
This notice is not intended to have any effect on any claims other than those of Plaintiff Housing

Rights Initiative.

Dated: February 26, 2021

 

Respectfully submitted,

/s/ Matthew K. Handley Peter Romer-Friedman
Matthew K. Handley (D. Md. Bar # 18636} GUPTA WESSLER PLLC
Rachel Nadas* 1900 L Street, NW, Suite 312,
HANDLEY FARAH & ANDERSON PLLC Washington, DC 20036
200 Massachusetts Avenue Telephone: (202) 888-1741
Seventh Floor Email:. peter@euptawessler.com

Washington, DC 20001
Telephone: (202) 559-2411
Email: mhandley@hfajustice.com

Email: rnadas(@hfajustice.com

*pro hac vice forthcoming

   
